MAUCK, PJ.
When the state rested and the accused put upon his defense he was confronted by a weak case on -the part of the state, but it was¡ a case. In addition to his having been found in possessitpn of some of the money identified as the stolen money of Mrs. Smith there were other little things which he was said to have done and statements said to have been made by him that tended in a minor way to point to his guilt. Certainly it would have been easy for him to have accounted for his possession of some or all of the money found in his possession if he had lawfully come by such money, and to have denied or” explained away the other incriminating circumstances if they were capable of denial or explanation. Instead, however, of meeting the facts from which the jury might draw unfavorable inferences, he failed to take the stand as a witness in his own behalf. This failure on his part was doubtless the subject of comment by the *297prosecuting attorney, and was a fact that could and ought to have entered into the consideration of the case by the jury. A weak case was met by the defendant’s refusal to make those explanations that would be easy and natural if he were innocent. He virtually invited the jury to draw the strongest inferences possible against him. The jury properly accepted the invitation. The record in the case justified the verdict.
MIDDLETON and BLOSSER, JJ, concur.